DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “multi-axial fiber-reinforced plastic materials” is recited in the plural , in line 3 of each of claims 14-17, 19, 20, 22 and 23; and in claim 19, line 2,  is considered to be indefinite as it lacks proper antecedent basis.  The phrase “multi-axial fiber-reinforced plastic material” is only recited in the singular, at line 9 in claim 10.

 Similarly, the phrase “uniaxial fiber-reinforced plastic material” is recited in the plural at line 2 in claim 19, is considered to be indefinite as it lacks proper antecedent basis.    The 

In claim 24, lines 10-12, the phrase “have a multi-axial fiber-reinforced plastic material in which at least two directions inclined at 45° with respect to each of the width direction and the vertical direction” is considered indefinite.  It is unclear if applicant means the axial direction of fibers are inclined 45° in two directions. 
In claim 24 in both lines 8 and 11 the phrase “the width direction” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10,11,14,15,18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss (EP0888946) in view of Akinori (JPH10273042) and Zaluzec et al. US Patent Application Publication No. 2014/0346811.
	Preiss discloses a high speed train having a front end structure constructed from a synthetic material that is as one integral piece. The claimed invention is distinguishable from Preiss by its recitation of the forward wall having top/left/right/edge portions being constructed from multi-axial fiber reinforced plastic and a windshield opening portion lower sill edge formed by uniaxial-directed fiber reinforced plastic wherein the fibers are aligned across the width direction of the train.
The Akinori publication discloses a high speed train having a light weight front end walls constructed from a plastic composite material. The material has a hard foam core sandwiched between two fiber-reinforced plastic sheets. The composite material is relatively lightweight and yet has high mechanical strength resistant to damage caused by collisions with small objects (e.g. birds).  It should be noted that the entire front end body 1 of the high speed train in Akinori is constructed from the composite material shown in figure 5 having a central core sandwiched between two layers 4, 5 wherein the two layers are constructed of multi-axial reinforced plastic including the window lower edge portion, side edge portions and upper edge portion framing the window 25. 

The Zaluzec et al. patent publication discloses a door support beam constructed of a light weight composite material that is employed in vehicles to improve the mechanical strength of the vehicle in collisions. The material is disclosed as being employed on beams about the door of a vehicle, and for any other suitable vehicle support beam members (paragraph #47). The composite beam better resists collision damage, see paragraphs #2. The composite material comprises a beam core 70 that is reinforced by fiber reinforced plastic, see 190 in figures 3 & 4. The fibers 190a are all uniaxially aligned along the beams longitudinal axis.  Aligning the fibers parallel to the longitudinal axis of the support beam provides for maximum stiffening of the beam against impact loads transverse to the beam, see paragraph #48.  Zaluzec also discloses orienting the fibers within additional uniaxial prepregs 202, 212 along the longitudinal length of a support beam at 45o with respect to the longitudinal axis, see paragraph #50.
It would have been obvious at the time of the effective filing date of the instant application to further modify Preiss as modified by Akinori to construct the lower edge portion of the window to also be constructed from a uniaxial-reinforced fiber as taught by Zaluzec to stiffen and strengthen the front wall of Preiss as modified by Akinori against collisions.
(Claim 10) A front end body structure (see front end 7 in figure 1 of Preiss) which forms an end portion in a front-rear direction of a vehicle, the front end body structure comprising:



a roof wall portion (see portion above windshield of front end 7 in Preiss) which is continuous with the front wall portion and forms a roof surface facing an upper side of the vehicle in the vertical direction,

wherein, in the front wall portion, side edge portions on both sides of the vehicle in the width direction (see side edges on the left and right sides of the windshield in figure 1 in Preiss) and an upward edge portion (see edge portion adjacent the top of the windshield in Preiss) on an upper side in the vertical direction among edge portions surrounding the opening portion have a multi-axial fiber-reinforced plastic material (see multi-axial fibers within each prepreg in figures 9a-9d, Akinori’s composite structure including layers 9a-9d frames the train windshield 25) in which at least two directions along the outer surfaces of the side edge portions and an upper edge portion  are set as a fiber direction.

wherein a lower edge portion of a lower side in the vertical direction among the edge portions of the opening portion has a uniaxial fiber-reinforced plastic (see figure 2 in Zaluzec et al, paragraphs #28, 29, 35, 49) having the width direction as the fiber direction.

(Claim 11) The front end body structure according to claim 10, wherein the front wall portion has a multi-axial fiber-reinforced plastic material in which at least two directions obliquely (in figures 9a-9d in Akinori in each sequentially stacked r prepreg layer the direction of the fibers is oblique to the direction of the fibers in the adjacent prepreg) intersecting each other in the width direction and the vertical direction are set as the fiber direction.

(Claim 14) The front end body structure according to claim 10, wherein at least one of the side edge portion and the upper edge portion includes a core material (see core 7 in Akinori) sandwiched between the multi-axial fiber-reinforced plastic materials (see 4, 5 each in figure 1 of Akinori).

Claim 15) The front end body structure according to claim 11, wherein at least one of the side edge portion and the upper edge portion includes a core material (see core 7 in Akinori) sandwiched between the multi-axial fiber-reinforced plastic materials (see layers 4, 5 in figure 1 of Akinori; each layer 4, 5 comprising prepregs 9a-9d having fibers directed among multiple axes ).



With regard to claim 19, The Zaluzec patent in paragraph 50 describes additional prepreg material 202, 212 attached to a support beam core already having thereon a prepreg 190 with fibers parallel to the beams longitudinal axis.  The prepreg materials 202, 212 are applied  on both sides of the support beam core 70, sandwiching the core and uniaxial prepreg 190 The additional uniaxial prepregs 202, 212  have fibers directed at an angle thereto: 45 degrees, 60 degrees, 90 degrees see paragraph #50 of Zaluzec.
It would have been obvious at the time of the effective filing date of the instant application to further modify the lower edge portion core and the uniaxial fiber-reinforced plastic in Preiss as modified by Akinori to be sandwiched  between the layers 4 and 5 of Akinori "in order to achieve the desired mechanical properties of the base (core) member" (see last sentence in paragraph #50 of Zaluzec).

(Claim 19) The front end body structure according to claim 18, wherein the lower edge portion has uniaxial fiber-reinforced plastic (see 190a in figure 5 of Zaluzec), sandwiched between the multi-axial fiber-reinforced plastic materials (see fibers oriented at axes perpendicular thereto within each prepreg layer 9a, 9b, 9c, 9d ).

(Claim 20) The front end body structure according to claim 10, wherein at least a partial region of the ceiling wall portion including a center portion in the width direction has a core (see core 7 in Akinori) material sandwiched between the multi-axial fiber-reinforced plastic materials.

(Claim 21) A vehicle comprising:
the front end body structure according to claim 10; and a vehicle main body (see passenger train at 1 in figure 1 of Preiss) fixed to the front end body structure.


With regard to claim 23, the Zaluzec patent in paragraph 50 describes additional prepreg material 202, 212 attached to a support beam core already having thereon a uniaxial prepreg 190 sandwiching the central support beam core 70. The prepreg fibers 190a are parallel to the support beam core longitudinal axis.  The prepreg materials 202, 212 are applied on both sides of the support beam core 70, surrounding and sandwiching both the support beam core and uniaxial prepreg 190. The additional uniaxial prepregs 202, 212 have fibers directed at an angle thereto the longitudinal axis of: 45 degrees, 60 degrees or 90 degrees, see paragraph #50 of Zaluzec.
It would have been obvious at the time of the effective filing date of the instant application to further modify the lower edge portion core and the uniaxial fiber-reinforced plastic in Preiss as modified by Akinori to first sandwich the core 
	
(claim 23) The front end body structure according to claim 19, wherein an inner lower edge region, which directly faces the opening portion in the lower edge portion, has a core material sandwiched between the uniaxial fiber-reinforced plastics (see 190a in figure 5 of Zaluzec), the uniaxial fiber reinforced plastics being sandwiched between the multi-axial fiber-reinforced plastic materials (see fibers oriented at axes perpendicular thereto within each prepreg layer 9a, 9b, 9c, 9d ). 


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Preiss (EP0888946) in view of Akinori (JPH10273042) and Zaluzec et al. US Patent Application Publication No. 2014/0346811.
Preiss discloses a high speed train having a front end structure constructed from a synthetic material that is as one integral piece. 
The claimed invention is distinguishable from Preiss by its recitation of the forward wall having top/left/right/edge portions being constructed from multi-axial fiber reinforced plastic, claim 24 is further  distinguishable from Preiss by its recitation of the fiber reinforced plastic fibers being oriented at 45° with respect the vertical and width directions of the front face. 
The Akinori publication discloses a high speed train having a light weight front end walls constructed from a plastic composite material. The material has a hard foam core sandwiched between two fiber-reinforced plastic sheets. The composite material is relatively lightweight and yet has high mechanical strength resistant to damage caused by collisions with small objects (e.g. birds).  It should be noted that the entire front end body 1 of the high speed train in Akinori is constructed from the composite material shown in figure 5 having a central core sandwiched between two layers 4, 5 wherein the two layers 
It would have been obvious at the time of the effective filing date of the instant application to substitute the composite material as taught by Akinori for the synthetic material employed by Preiss to provide a stronger front end  to better meet required train collision safety standards.
The Zaluzec et al. patent publication discloses a door support beam constructed of a light weight composite material that is employed in vehicles to improve the mechanical strength of the vehicle in collisions. The material is disclosed as being employed on beams about the door of a vehicle, and for any other suitable vehicle support beam members (paragraph #47). The composite beam better resists collision damage, see paragraphs #2. The composite material comprises a beam core 70 that is reinforced by fiber reinforced plastic, see 190 in figures 3 & 4. The fibers 190a are all uniaxially aligned along the beams longitudinal axis.  Aligning the fibers parallel to the longitudinal axis of the support beam provides for maximum stiffening of the beam against impact loads transverse to the beam, see paragraph #48 .  Zaluzec also discloses orienting the fibers within additional uniaxial prepregs 202, 212 along the longitudinal length of a support beam at 45o with respect to the longitudinal axis, see paragraph #50.
It would have been obvious at the time of the effective filing date of the instant application to further modify Preiss as modified by Akinori to construct the side edges and upper edge portion of the window wherein the multi-axial fiber reinforced plastic materials have fibers inclined at 45° with respect to an edge longitudinal axis as taught by Zaluzec of each side edge (longitudinal axis is in vertical direction) and upper edge 
(claim 24) A front end body structure which forms an end portion in a front rear direction of a vehicle, the front end body structure comprising:
a front wall portion (see figure 1 in Preiss), which forms a front surface facing one of forward rearward directions and has an edge portion (In Preiss see upper horizontal and lower horizontal edge portions of front windshield extending across the train width direction and two side section edge portions extending in the upward vertical direction) forming an opening portion (see front windshield on front end portion 7 in Preiss) opened toward the one of the forward and rearward directions; and
a roof wall portion (see portion above windshield of front end 7 in Preiss) which is continuous with the front wall portion and forms a roof surface facing an upper side of the vehicle in the vertical direction,
 wherein, in the front wall portion, side edge portions on both sides of the vehicle in the width direction and an upper edge portion on an upper side in the vertical direction among edge portions surrounding the opening portion have a multi-axial fiber-reinforced plastic material (see multi-axial fibers within each prepreg in figures 9a-9d, Akinori’s composite structure including layers 9a-9d frames the train windshield 25) in which at least two directions inclined at 45° (Zaluzec discloses orienting fibers along the longitudinal length of a support beam at 45 degrees, see paragraph #50) with respect to each of the width direction and the vertical direction along outer surfaces of the side edge portions and the upper edge portion are set as a fiber direction.  

Claims 12,13,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss (EP0888946) in view of Akinori (JPH10273042) and Zaluzec et al. US Patent Application Publication No. 2014/0346811 as applied to claims 10,11 above, and further in view of McEvoy US Patent Application No. 2014/0221550.

The claimed invention is distinguishable from Preiss as modified by Akinori in view of Zaluzec by its recitation of a connecting portion between the front wall and the ceiling wall formed only by the multi-axial fiber-reinforced plastic.

It would have been obvious at the time of the effective filing date of the instant application to further modify Preiss' front end body as modified by Akinori and Zaluzec so that the connection portion between the front wall and ceiling wall is constructed only from the multi-axial fiber (i.e. no foam core) as taught by McEvoy to reduce the manufacturing cost and also the weight of the front end body.

(claim 12) The front end body structure according to claim 10, wherein a connecting portion which connects the front wall portion and the roof wall portion is formed only by the multi-axial fiber-reinforced plastic material (see paragraph #9 in McEvoy).

(Claim 13) The front end body structure according to claim 11, wherein a connecting portion which connects the front wall portion and the roof  (see paragraph #9 in McEvoy).

(Claim 16) The front end body structure according to claim 12, wherein at least one of the side edge portion and the upper edge portion includes a core material (see core 7 in Akinori) sandwiched between the multi-axial fiber-reinforced plastic materials (see multi-axial fibers in figures 9a-9d which surround the windshield 25 of the train in Akinori).

(Claim 17) The front end body structure according to claim 13, wherein at least one of the side edge portion and the upper edge portion includes a core material(see core 7 in Akinori) sandwiched between the multi-axial fiber-.


Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Amendment
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
The Applicant’s amendment to the specification and drawings have overcome the objections set forth in the prior Office Action.  Further the amendments to the claims have overcome the rejections set forth in the prior Office Action.  
The Applicant argues that the uniaxial prepreg in Zaluzec is wrapped around a tubular beam for a vehicle door.  The beam is made from steel, aluminum or other metal and is assumed to have significant strength itself.  The Applicant argues  that Zaluzec’s tubular beam is therefor different from the configuration recited in claim 10.  
	In regard to the Applicant’s argument that the tubular beam of Zaluzec is different from the claim 10 in that the strength of the lower edge portion is ensured only by uniaxial fiber-reinforced plastic claim 10 does not limit the lower portion to “only” uniaxial frp.  Further it is noted that the strength of the applicant’s own disclosed invention is not ensured by only a uniaxial frp.  Applicant’s lower edge portion as shown in figure 5 includes a strengthening core 
It is agreed that Zaluzec’s composite beam is different from the claimed lower edge portion limitations.  The Zaluzec reference is not being used individually to reject the lower edge portion limitation of the claimed front-end assembly.  The Examiner take the position that Zaluzec is applied in the 35 USC 103 rejection for its teaching of reinforced plastic having uniaxial fibers 190a directed along the longitudinal axis of an aluminum  support member.    The uniaxial fibers in Zaluzec are oriented to provide sufficient strength and stiffness to a vehicle during a collision, see paragraphs #1, #22, #23.  Zaluzec was not cited for teaching using s aluminum support tube core but for its teaching of employing uniaxial carbon fibers to stiffen and strengthen a core member by orienting at least one uniaxial frp prepreg  so that the fibers are parallel to the members longitudinal axis and two other uniaxial frp prepregs in Zaluzec having their fibers oriented at a 450  with respect to the aluminum core’s longitudinal axis.  Akinori like Zaluzec discloses reinforced plastic employing carbon fibers.  The Akinori carbon fibers are stitched prepregs wherein the stitched fiber prepregs are sequentially oriented at different angles with respect to a predetermined direction, see figures 9a, 9b, 9c and 9d.  Both the Akinori and Zaluzec references teach employing reinforced carbon fiber plastic to strengthen and stiffen a core regardless if it is aluminum or polymethacrylimide (aluminum in Zaluzec and a hard foam in Akinori).   Both composite materials are lightweight and have high strength and good stiffness properties.   In summary the claimed lower edge portion may not be disclosed by Zaluzec individually but is obvious under 35 USC 103 in view of the teaching of Zaluzec in combination with the teachings of Preiss and Akinori.
0 with respect to the width and vertical direction.  The Examiner disagrees, Zaluzec teaches employing uniaxial carbon fibers to stiffen and strength a core member by orienting one uniaxial prepreg parallel to a core member’s longitudinal axis and two other uniaxial prepregs having their fibers oriented at an angle of 450 with respect to the core’s longitudinal axis.  Akinori similarly discloses reinforce plastic employing carbon fibers.  Akinori’s carbon fibers are stitched prepregs wherein the prepregs are sequentially oriented at different angles with respect to a predetermined direction, see figures 9a, 9b, 9c and 9d.  Accordingly it is taught by Zulazec that frp with some fibers inclined at 450 with respect to the longitudinal axes of the side edges portions (vertical direction) and upper edge portion (width direction) of the window opening in Preiss is desirable to improve stiffness and strength along the windshield frame.    In summary, Zaluzec teach orienting frp fibers along the side edges and upper edge portions of the window at 450 with respect to the vertical and width directions respectively.
In summary claims 10-21, 23 and 24 were obvious to an ordinary artisan at the time of the effective filing date of the instant invention in view of the teachings set forth in the Preiss, Akinori and Zaluzec prior art.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw